             Case 1:20-cv-02347-GLR Document 1 Filed 08/13/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

        Plaintiff,

v.

CORY D. WILLIAMS,


        Defendant.


     COMPLAINT TO REQUIRE CORY D. WILLIAMS TO COMPLY WITH A SECURITIES
                     AND EXCHANGE COMMISSION ORDER


        The Plaintiff Securities and Exchange Commission (the "Commission") respectfully

applies to the Court for a judgment pursuant to Section 209(d) of the Investment Advisers Act of

1940 ("Advisers Act"), 15 U.S.C. § 80b-9(d) enforcing compliance by the Defendant Cory D.

Williams ("Williams") with a final Commission Order entered against him on August 13, 2015

(the “Commission Order”), directing Williams to pay disgorgement of $94,191, together with

prejudgment interest of $9,854, and further requiring Williams to pay a civil money penalty of

$94,191, plus outstanding interest pursuant to 31 U.S.C. § 3717, and injunctive relief within ten

(10) days from the date of the Commission Order.

        In support, the Commission states as follows:

                                       INTRODUCTION

        1.      The Commission found, on his offer of settlement, that Williams had willfully

violated Sections 206(1) and 206(2) of the Advisers Act, which makes it unlawful for any

investment adviser, by use of the means of interstate commerce, directly or indirectly, to (1)
            Case 1:20-cv-02347-GLR Document 1 Filed 08/13/20 Page 2 of 7



“employ any devise, scheme, or artifice to defraud any client or prospective client” or (2)

“engage in any transaction, practice, or course of business which operates as a fraud or deceit

upon any client or prospective client. A copy of the Commission Order is attached as Exhibit 1.

       2.      The Commission seeks by this action to compel Williams to comply with the

Commission Order.

                                            PARTIES

       3.      The Commission is an agency of the United States Government.                       The

Commission’s principal office is located at 100 F Street, N.E., Washington, DC 20549.

       4.      Cory D. Williams, age 48, is a resident of Monkton, Maryland.

                                  JURISDICTION AND VENUE

       5.      This Court has jurisdiction under Section 209(d) of the Advisers Act.

       6.      Venue lies in the District of Maryland under Section 214(a) of the Advisers Act.

Defendant is “found” or is an “inhabitant” of this District.

                            STATEMENT OF RELEVANT FACTS

       7.      The Commission Order arose from William’s willful violation of Section 206(1)

and 206(2) of the Advisers Act.

       8.      Cory D. Williams was a former registered representative and investment adviser

representative at Signator Investors, Inc. (“Signator”). Signator is a dually registered investment

adviser and broker-dealer. Williams was involved in a fraudulent offering scheme and investment

advisory fraud principally orchestrated by his partner James R. Glover (“Glover”), also a former

Signator registered representative and investment adviser representative. While associated with

Signator, from approximately May 1998 through May 2012, Glover conducted an offering fraud

that defrauded at least 125 Signator advisory clients and brokerage customers of approximately



                                                -2-
            Case 1:20-cv-02347-GLR Document 1 Filed 08/13/20 Page 3 of 7



$13.5 million by soliciting them to invest in Colonial Tidewater Realty Income Partners, LLC

(“Colonial Tidewater”), a security not approved for sale by Signator representatives. Glover made

materially false and misleading statements regarding the financial health of Colonial Tidewater,

the expected returns and risks of investing, and deceived investors by, among other things, creating

the false impression that Colonial Tidewater was a Signator-approved investment.

       9.       Williams assisted Glover in managing Signator advisory client portfolios, including

those clients who invested in Colonial Tidewater. While Williams lacked sufficient information to

know that Glover’s statements to investors were false, Williams did accept undisclosed fees from

Colonial Tidewater. As an investment adviser, Williams had a fiduciary duty to disclose material

conflicts of interest to his clients and to act in their best interests. Williams breached this duty by

accepting quarterly commission payments from Colonial Tidewater that were not disclosed to the

Signator advisory clients he serviced. These payments, which came from monies invested by his

advisory clients in Colonial Tidewater, disadvantaged Williams’ clients while benefitting

Williams. Further, Williams knew that a substantial number of his advisory clients were investing

in Colonial Tidewater, but he knew virtually nothing about this unregistered offering, except that

it was not an investment sanctioned or approved by Signator. When clients complained to Williams

regarding problems with their investments in Colonial Tidewater, he ignored these red flags,

continued to act as their investment adviser, and continued to receive payments from Colonial

Tidewater. Based on these actions, Williams willfully violated Sections 206(1) and 206(2) of the

Advisers Act.

       10.      Based on the conduct set forth herein, Williams violated Sections 206(1), 206(2)

and 207 of the Advisers Act, and Rules 206(4)-8 thereunder.




                                                 -3-
           Case 1:20-cv-02347-GLR Document 1 Filed 08/13/20 Page 4 of 7



       11.     As set forth in the Commission Order, entered with Williams’s consent, the

Commission imposed certain remedial sanctions and a cease-and-desist order. The Commission

Order required Williams to pay disgorgement of $94,191, together with prejudgment interest of

$9,854, and further required Williams to pay a civil money penalty of $94,191, plus outstanding

interest pursuant to 31 U.S.C. § 3717.

       12.     The Commission Order also imposed the following injunctive relief: ordering

Williams to cease and desist from committing or causing any violations and any future violations

of Sections 206(1) and 206(2) Advisers Act, and Rules 206(4)-8 thereunder; and barring

Williams from association with any broker, dealer, investment adviser, municipal securities

dealer, municipal advisor, transfer agent, or nationally recognized statistical rating organization;

and prohibiting Williams from serving or acting as an employee, officer, director, member of an

advisory board, investment adviser or depositor or, or principal underwriter for, a registered

investment company or affiliated person of such investment adviser, or depositor, or principal

underwriter.

       13.     Williams was further barred from participating in any offer of a penny stock,

including: acting as a promoter, finder, consultant, agent or other person who engages in

activities with a broker, dealer or issuer for purposes of the issuance or trading in any penny

stock, or inducing or attempting to induce the purchase or sale of any penny stock.

       14.     Williams did not seek review of the Commission Order, and his time to do so has

expired.

       15.     Williams has not made any payment on the Commission Order, which remains due

and owning with additional interest.




                                                -4-
          Case 1:20-cv-02347-GLR Document 1 Filed 08/13/20 Page 5 of 7



                                        CLAIM FOR RELIEF

       16.        Section 209(d) of the Advisers Act, 15 U.S.C. § 80b-9(d), provides, in part:

              Whenever it shall appear to the Commission that any person has engaged, is
              engaging, or is about to engage in any act or practice constituting a violation
              of ... any ... order hereunder, ... it may in its discretion bring an action in
              the proper district court of the United States, ... to enforce compliance with
              ... any ... order hereunder.

       17.       The Commission may bring such a proceeding to compel compliance with an

order it has entered. Fiero v. Financzallndustry KegulatoryAuthority, Inc., 660 F.3d 569, 575

(2d Cir. 2011); SEC v. Vittor, 323 F.3d 930, 935 (11th Cir. 2003), citing Lang v. French, 154

F.3d 217 (5th Cir. 1998).

       18.       In such proceedings Williams may not challenge the validity of the order the

Commission seeks to enforce in such proceedings. SEC v. Gerasimowicz, 9 F. Supp.3d 378, 381

(S.D.N.Y. 2014); SEC v. Pinchas, 421 F. Supp.2d 781, 783 (S.D.N.Y. 2006). “By the time a §

21(e)( 1) [the analogous provision relating to the Exchange Act] application is filed by the

Commission, the time and opportunity for adjudicating the merits of the claim have been

exhausted; all that is left to do is enforce the order.” SEC v. McCarthy, 322 F.3d 650, 658 (9th

Cir. 2003).

       WHEREFORE, the Commission respectfully requests that the Court enter a judgment:

                                                   I.

       Enforcing the Commission Order as to Williams.

                                                   II.

       Entering a Judgment requiring:

       a. Williams to pay disgorgement of $94,191, together with prejudgment interest of
          $9,854, and further requiring Williams to pay a civil money penalty of $94,191, plus
          outstanding interest pursuant to 31 U.S.C. § 3717 within ten (10) days from the date of
          the Commission Order; and

                                                  -5-
          Case 1:20-cv-02347-GLR Document 1 Filed 08/13/20 Page 6 of 7




       b. the Injunctive Relief set forth in the Order.

                                               III.

       That the Court order such other relief as may be necessary for enforcement of any order

of this Court as to disgorgement and prejudgment interest through civil contempt and/or other

collection procedures authorized by law.

                                                IV

       That the Court order such relief as may be necessary for enforcement of any order of this

Court as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act,

28 U.S.C. §§ 3001 – 3308.

                                                V.

       That the Court retain jurisdiction as appropriate to assure and effect compliance with the

orders entered herein.

                                               VI.

       That the Court order such other and further relief as may be just and proper.


       Dated: August 13, 2020

                         BY:         s/ Christy J. White
                                     CHRISTY J. WHITE
                                     Assistant Chief Litigation Counsel
                                     United States Securities and Exchange Commission
                                     100 F Street, NE, Mail Stop 5628
                                     Washington, DC 20549-5628
                                     Telephone: 202.551.4502
                                     Facsimile:     202.572.1372
                                     WhiteChr@SEC.gov

                                     Christopher R. Thomson
                                     Assistant Chief Litigation Counsel
                                     United States Securities and Exchange Commission
                                     100 F Street NE, Mail Stop 5631
                                     Washington, DC 20549

                                               -6-
Case 1:20-cv-02347-GLR Document 1 Filed 08/13/20 Page 7 of 7




                     Attorneys for Plaintiff
                     United States Securities and Exchange Commission




                             -7-
